DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application and Preliminary Amendment filed on 8/20/2021.  Claims 17-36 are pending in the case.  Claims 17, 24, and 31 are independent claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rayan Al-Assaad on 6/10/2022.
The application has been amended as follows:

17. (Currently Amended) An electronic device comprising:
a display;
a memory configured to store one or more computer programs; and
a processor coupled to the display and the memory, wherein the one or more computer programs cause the processor to be configured to:
receive one or more user inputs for an application market of the electronic device;
display, using the display and in response to the one or more user inputs, a first user interface provided by the application market to download and install a first application, wherein the first user interface comprises a first button configured to receive a user operation and a first identifier to mark the first application;
receive a first user operation on the first button;
download and install the first application in response to  the first user operation;
receive a second user operation during downloading or installing the first application;
display, using the display and in response to the second user operation, a second user interface of a second application, wherein the second application is not it the application market;
display, using the display, a first icon in a floating display manner on the second user interface after the first application is downloaded and installed, wherein the first icon indicates that the first application has been installed; and
receive a third user operation on the first icon; and
display, using the display and in response to the third user operation, a third user interface comprising a first window associated with the first icon, wherein the first window is not displayed on the display in a full screen.

24. (Currently Amended) A method implemented by an electronic device comprising a display, wherein the method comprises:
receiving one or more user inputs for an application market of the electronic device;
displaying, in response to the one or more user inputs, a first user interface provided by the application market to download and install a first application, wherein the first user interface comprises a first button configured to receive a user operation and a first identifier to mark the first application;
receiving a first user operation on the first button;
downloading and installing the first application in response to  the first user operation;
receiving a second user operation during downloading or installing the first application;
displaying, in response to a second user operation, a second user interface of a second application, wherein the second application is other than the application market;
displaying a first icon in a floating display manner on the second user interface after the first application is downloaded and installed, wherein the first icon indicates that the first application has been installed;
receiving a third user operation on the first icon; and
displaying, in response to the third user operation, a third user interface comprising a first window associated with the first icon, wherein the first window is not displayed on the display in a full screen.

31. (Currently Amended) A computer program product comprising computer-executable instructions stored on a non-transitory computer-readable storage medium that, when executed by a processor, cause an electronic device to:
receive one or more user inputs for an application market of the electronic device;
display, in response to the one or more user inputs, a first user interface provided by the application market to download and install a first application, wherein the first user interface comprises a first button configured to receive a user operation and a first identifier to mark the first application;
receive a first user operation on the first button;
download and install the first application in response to  the first user operation;
receive a second user operation during downloading or installing the first application;
display, in response to the second user operation, a second user interface of a second application, wherein the second application is other than the application market;
display a first icon in a floating display manner on the second user interface after the first application is downloaded and installed, wherein the first icon indicates that the first application has been installed;
receive a third user operation on the first icon; and
display, in response to the third user operation, a third user interface comprising a first window associated with the first icon, wherein the first window is not displayed on the display in a full screen.

18-23, 25-30, and 32-36. (as filed 8/20/2021)

Examiner’s Note
The “pentagram” of claims 21, 28, and 35 is interpreted as a five-pointed star-shaped object, such as the several examples in figure 4, not a group of five objects.

Allowable Subject Matter
Claims 17-36 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: The amendments to the claims require an input to an application market to download and install an application, an input to switch to a different application during the downloading or installing, displaying a floating icon of the application after downloading and installing, and an input to display a non-fullscreen window associated with the icon.  The combination of these features in combination with the rest of the limitations cannot be found in the prior art and no rationale exists to modify prior art in such a manner

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Arpan Savla can be reached at 571 272 1077.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan Barrett/
Primary Examiner, Art Unit 2145